DETAILED ACTION
Claims 1-19 are examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 10543932. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a system and method of the same invention.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for Allowance
The following is an examiner' s statement of reasons for allowance:
The closest prior art of record, Block (US 20020116097), taken alone or in combination, does not teach the claimed invention.
6.	While it is well known in the art for terrain clearance for aircraft landing to alert users of possible safety interactions while landing, prior art does not teach such a system that specializes with RCFC envelopes being dynamically adjusted in a specific fashion. 
7.	This is significant because the system provides for adapting a specialized safety envelope that adjusts accordingly to flight parameters which in turn adapts the alert system to better produce warnings that are more pertinent to the specific flight, runway, and situation, which increases safety of flight and minimizes user distractions.


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US20020116097 (“Block”) in view of US Pat No. 6980892 (“Chen”) and in further in view of US 20100123398 (“Tian”).

As per claim 1 Block discloses a system for shifting a premature descent protection envelope for an aircraft making an approach to a selected runway, the system comprising [¶ 38 for alert system, ¶ 40 approach volume for aircraft flight path, ¶ 47 associated with runway, Fig. 3 (approach volume 300)]:
at least one data storage element configured to [¶ 9, ¶ 28 TAWS]:
store a terrain database including data associated with the selected aircraft track [¶ 35 pre-stored data concerning terrain within proximity of aircraft];
[Fig. 3, Fig. 8]:
determine flight parameters for an aircraft making an approach to the runway [¶ 9 system in aircraft…, ¶ 10 selecting along runway… approach path glide slope angle, lateral boundaries for approach volume, Fig. 5];
determine the premature descent protection envelope (PDP) for the selected runway [¶ 9-10, Fig. 5]; and
determine a nominal approach path angle to the runway from a precision approach path indicator/visual approach slope glide slope [¶10 most preferred approach path glide slope, Fig. 5.502, Fig. 1, Fig. 8]; and
a processor coupled to the data storage element and the avionics system, and configured to:
dynamically shift the determined PDP envelope in an upward direction from the selected runway in response to the flight parameters and the nominal approach path angle when the aircraft is making the approach within the PDP envelope [¶ 64-65 increase GA increment (if increased, then angle would move up, step 406 setups approach volume with which ever GA is approved), Fig. 5], where the shifted PDP envelope provides additional notice of premature descent by the aircraft [¶ 38 alert system, ¶42 approach volume is determined for purposes of appropriate alert warnings, ¶ 68 adjust volume, ¶ 79 TAWS system used to generate alerts].
Block states using an approach volume for landing. This is understood as a premature descent envelope. Both are based on flight parameters referring to the nominal approach. The premature descent protection envelope is understood as a protection zone around the flight path of an approaching aircraft or as Block discloses the approach volume [Fig. 3].

effective filing date the invention was made to use the protection approach volume of Block to
include premature descent as disclosed in the claimed language for flight alerts during landing
approaches.
Regarding additional notice of premature descent, any alteration of flight warning
boundary would add new notices that would be referenced by the new boundary limit.
Block is not explicit to runway database.
Chen additionally discloses premature descent [3 ;24-27] and runway database [5;2-5].
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Block to use a systems as taught by Chen for referencing
data for faster system response times with higher accuracy to improve the landing system and to increase safety of flight approaches.
Block in view of Chen are not explicit in using a precision approach path indicator/visual
approach slope indicator (PAPI/VASI) slope however such systems are well known to one of ordinary skill in the art as variations of aircraft systems for use in landing a plane safely by improving visual confirmation to a pilot.
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Block in view of Chen to use any variation of a landing
system as found in Block with a slope/vertical navigation identification in flight landing operations as they are well known variations in the art and would perform similarly in providing
visual indications and operations for navigating an aircraft to the runway to land safely and
efficiently.
Tian additionally discloses a PAPI/VASI systems [abstract ¶ 5 (known variations), ¶ 14] for landing identification systems.
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Block in view of Chen to use other known landing systems as seen in Tian for additionally providing visual indications and operations for navigating an aircraft to the runway to land safely and efficiently via visual cues to a pilot with easily identifiable markers.

As per claim 2 Block discloses further where the determined PDP envelope is dynamically shifted in a forward direction from the selected runway in response to the flight parameters and the nominal approach path angle when the aircraft is making the approach within the PDP envelope, where the shifted PDP envelope provides additional notice of premature descent by the aircraft [¶50 methods of determining approach volume, ¶ 51 offset (to GPI ground point intercept) adjusted accordingly (would move volume forward/backward to adjust with offset), ¶ 52 when height point is picked, glide slop plane passes through that point (a different point height with same slope moves GPI forward or back), Fig. 5].

As per claim 7 Block discloses further where the avionics system is further configured to: determine the nominal approach path from one of a group consisting of an instrument landing system approach path, a vertical navigation path angle, or a precision approach path indicator/visual approach slope indicator slope [¶ 2 TAWS navigational system, ¶ 8 directed to a method of navigating an aircraft to land, Fig. 1, Fig. 5].
As per claim 8 Block discloses further where the avionics system is further configured to: determine a position of the aircraft from a navigation system selected from at least one of the group consisting of a global positioning system, an inertial reference system, a radio-based navigation system, and an altimeter [¶ 2 TAWS navigational system, ¶ 30 altitude display].
As per claim 9 Block discloses further where the flight parameters consist of one of the group selected from a ground speed, a rate of descent, a weight, available thrust, and a distance between the premature descent protection envelope and the runway [¶ 35 ground track, velocity… , Fig. 5].
As per claim 10 Block discloses further where the runway database is further configured to: store the nominal approach path angle [¶ 9-10, Fig. 5].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US20020116097 (“Block”) in view of US Pat No. 6980892 (“Chen”) and in further in view of US 20100123398 (“Tian”) in further view of US 6734808 (“Michaelson”).

As per claim 5 Block  discloses further where comprising: at least one data storage element configured to: 
determine clearance envelope for the selected runway [¶ 38 for alert system, ¶ 40 approach volume for aircraft flight path, ¶ 47 associated with runway, Fig. 3 (approach volume 300)]; and 
dynamically shift the envelope in an upward direction towards the selected runway in response to the flight parameters when the aircraft is below the nominal approach path angle and at the flight path angle steeper than the nominal approach path angle, where the shifted envelope [¶ 64-65 increase GA increment (if increased, then angle would move up, step 406 setups approach volume with which ever GA is approved), Fig. 5].
Block in view of Chen and Tian does not explicit to a terrain clearance floor (TCF) envelope.
Michaelson discloses further dynamically shifting a TCF envelope [16;3-9 terrain clearance floor… dynamically varied].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Block in view of Chen and Tian with the teachings of Michaelson to use different versions of protection envelopes for purposes of avoiding collisions with respect to dynamically moving towards landing sites for decreasing nuisance alarms and increasing safety for a more suitable user experience.  
As per claim 6 Block discloses further where the at least one data storage element dynamically shifts the envelope in a forward direction towards the selected runway in response to the flight parameters when the aircraft is below the nominal approach path angle and at the flight path angle steeper than the nominal approach path angle, where the shifted envelope provides additional notice of premature descent by the aircraft [¶50 methods of determining approach volume, ¶ 51 offset (to GPI ground point intercept) adjusted accordingly (would move volume forward/backward to adjust with offset), ¶ 52 when height point is picked, glide slop plane passes through that point (a different point height with same slope moves GPI forward or back), Fig. 5].
Block in view of Chen and Tian does not explicit to a terrain clearance floor (TCF) envelope.
Michaelson discloses further dynamically shifting a TCF envelope [16;3-9 terrain clearance floor… dynamically varied].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Block in view of Chen and Tian with the teachings of Michaelson to use different versions of protection envelopes for purposes of avoiding collisions with respect to dynamically moving towards landing sites for decreasing nuisance alarms and increasing safety for a more suitable user experience.  


Claims 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20020116097 (“Block”) or alternatively further in view of US Pat No. 6980892 (“Chen”).

As per claim 11 Block discloses a method of shifting a premature descent protection envelope for an aircraft approaching a runway, comprising [¶ 38 for alert system, ¶ 40 approach volume for aircraft flight path, ¶ 47 associated with runway, Fig. 3 (approach volume 300)]: 
determining the premature descent protection envelope (PDP) including a first boundary at a first distance from the runway [Fig. 7; Z3, Fig. 9; Z4];
determining a nominal approach path for approaching the runway and an approach path angle [¶ 9 system in aircraft…, ¶ 10 selecting along runway… approach path glide slope angle, lateral boundaries for approach volume, Fig. 5];
determining a flight path angle of the aircraft [¶ 10 selecting along runway… approach path glide slope angle, lateral boundaries for approach volume, Fig. 5, Fig. 9]; and
[¶ 64-65 increase GA increment (if increased, then angle would move up, step 406 setups approach volume with which ever GA is approved), Fig. 5].
Block states using an approach volume for landing. This is understood as a premature descent envelope. Both are based on flight parameters referring to the nominal approach. The premature descent protection envelope is understood as a protection zone around the flight path of an approaching aircraft or as Block discloses the approach volume [Fig. 3].
It would have been an obvious variation to one of ordinary skill in the art before the
effective filing date the invention was made to use the protection approach volume of Block to
include premature descent as disclosed in the claimed language for flight alerts during landing
approaches.
Regarding additional notice of premature descent, any alteration of flight warning
boundary would add new notices that would be referenced by the new boundary limit.
Chen additionally discloses premature descent [3 ;24-27].
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Block to use a system as taught by Chen for referencing
data for faster system response times with higher accuracy to improve the landing system and to increase safety of flight approaches.
As per claim 12 Block discloses further where the first boundary is shifted in a forward direction toward the runway in response to the aircraft being below the nominal approach path, and the flight path angle being greater than the nominal approach path angle [¶50 methods of determining approach volume, ¶ 51 offset (to GPI ground point intercept) adjusted accordingly, ¶ 52 when height point is picked, glide slop plane passes through that point (a different height moves GPI forward or back), Fig. 5].
As per claim 17 Block discloses further wherein determining a nominal approach path
comprises:
determining the nominal approach path from one of a group consisting of an instrument landing system approach path, a vertical navigation path angle, or a precision approach path indicator/visual approach slope indicator slope [¶ 2 TAWS navigational system, ¶ 8 directed to a method of navigating an aircraft to land, Fig. 1, Fig. 5].
As per claim 18 Block discloses further comprising: determining a position of the aircraft from a navigation system selected from one of the group consisting of a global positioning system, an inertial reference system, a radio-based navigation system, and an altimeter [¶ 2 TAWS navigational system, ¶ 30 altitude display].
As per claim 19 Block discloses further comprising: determining flight parameters of the aircraft consisting of one of the group selected from a ground speed, a rate of descent, a weight, available thrust, and a distance between the premature descent protection envelope and the runway [¶ 35 ground track, velocity… , Fig. 5].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20020116097 (“Block”) in view of US Pat No. 6980892 (“Chen”) and in further in view of US 6734808 (“Michaelson”).

As per claim 15 Block  discloses further where comprising: at least one data storage element configured to: 
[¶ 38 for alert system, ¶ 40 approach volume for aircraft flight path, ¶ 47 associated with runway, Fig. 3 (approach volume 300)]; and 
dynamically shift the envelope in an upward direction towards the selected runway in response to the flight parameters when the aircraft is below the nominal approach path angle and at the flight path angle steeper than the nominal approach path angle, where the shifted envelope provides additional notice of premature descent by the aircraft [¶ 64-65 increase GA increment (if increased, then angle would move up, step 406 setups approach volume with which ever GA is approved), Fig. 5].
Block in view of Chen does not explicit to a terrain clearance floor (TCF) envelope.
Michaelson discloses further dynamically shifting a TCF envelope [16;3-9 terrain clearance floor… dynamically varied].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Block in view of Chen with the teachings of Michaelson to use different versions of protection envelopes for purposes of avoiding collisions with respect to dynamically moving towards landing sites for decreasing nuisance alarms and increasing safety for a more suitable user experience.  
As per claim 16 Block discloses further where the at least one data storage element dynamically shifts the envelope in a forward direction towards the selected runway in response to the flight parameters when the aircraft is below the nominal approach path angle and at the flight path angle steeper than the nominal approach path angle, where the shifted envelope provides additional notice of premature descent by the aircraft [¶50 methods of determining approach volume, ¶ 51 offset (to GPI ground point intercept) adjusted accordingly (would move volume forward/backward to adjust with offset), ¶ 52 when height point is picked, glide slop plane passes through that point (a different point height with same slope moves GPI forward or back), Fig. 5].
Block in view of Chen does not explicit to a terrain clearance floor (TCF) envelope.
Michaelson discloses further dynamically shifting a TCF envelope [16;3-9 terrain clearance floor… dynamically varied].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Block in view of Chen with the teachings of Michaelson to use different versions of protection envelopes for purposes of avoiding collisions with respect to dynamically moving towards landing sites for decreasing nuisance alarms and increasing safety for a more suitable user experience.  


	Additional Art to Consider
Application Patent No. US 6785594 titled, GROUND PROXIMITY WARNING SYSTEM AND METHOD HAVING A REDUCED SET OF INPUT PARAMETERS, further includes proximity warning system that is further designed to adapt to different modes/environments of flight to generate alerts better suited to the situation. This is similar to the Applicant’s invention in that it discloses altitude, glideslope and landing configurations for flight are taken into consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662